The defendants’ petition for certification for appeal from the Appellate Court, 46 Conn. App. 164 (AC 16103), is granted, limited to the following issues:
“1. Did the Appellate Court correctly conclude that under the circumstances of this case the plaintiffs had made use of a disputed right-of-way under a claim of right?
“2. Under the circumstances of this case did the Appellate Court correctly conclude that the trial court had improperly found that the plaintiffs failed to prove that they had sustained irreparable harm?”